Citation Nr: 0006310	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
contusions of the chest.  

2.  Entitlement to service connection for a throat 
disability.  

3.  Entitlement to service connection for bursitis of the 
left shoulder.  

4.  Entitlement to service connection for seizure disorder.  

5.  Entitlement to service connection for a residuals of a 
contusion of the head.  

6.  Entitlement to service connection for an acquired 
psychiatric disorder.  

7.  Entitlement to service connection for a cervical spine 
disability.  

8.  Entitlement to service connection for a lumbar spine 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating decision by 
the RO in Nashville, Tennessee, and from an April 1994 rating 
decision by the RO in Huntington, West Virginia.  As the 
veteran now lives in Georgia, the file has been transferred 
to the Board from the RO in Atlanta.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and for lumbar spine, cervical 
spine and head injuries are the topics of the remand portion 
of this document.  


FINDINGS OF FACT

1.  Service connection was denied for residuals of a 
contusion of the chest, for a throat disability and for 
bursitis of the left shoulder in a rating decision, dated in 
June 1991.  

2.  The veteran was notified of the June 1991 rating decision 
by correspondence dated later that month. 

3.  In July 1991, the veteran filed a notice of disagreement 
to the denial of service connection for chest disability, 
throat disability, and bursitis of the left shoulder.  

4.  The RO issued a statement of the case with respect to 
service connection for chest disability, throat disability, 
and bursitis of the left shoulder in August 1991.  

5.  The veteran's VA Form 9, received in December 1991 failed 
to make any reference to the claims for service connection 
for residuals of a chest contusion, a throat disability and 
bursitis of the left shoulder.  

6.  The Board notified the veteran in October 1999 that it 
had raised the issue of the adequacy of the veteran's 
substantive appeal.  

7.  Prior to the promulgation of a decision in the appeal, at 
a hearing in June 1999, the Board received notification from 
the appellant that a withdrawal of the appeal is requested 
concerning the issue of entitlement to service connection for 
a seizure disorder.  

8.  The veteran has presented some competent evidence that he 
currently has residuals of a contusion of the head that is 
related to injury or disease noted during his active service.  

9.  The veteran has presented some competent evidence that he 
currently has an acquired psychiatric disorder that is 
related to injury or disease noted during his active service.  

10.  The veteran has presented some competent evidence that 
he currently has a cervical spine disability related to 
injury or disease noted during his active service.  

11.  The veteran has presented some competent evidence that 
he currently has a low back disability related to injury or 
disease noted during his active service.  


CONCLUSIONS OF LAW

1.  The veteran's Substantive Appeal is not adequate with 
respect to the veteran's claims for service connection for 
residuals of a contusion of the chest, for a throat 
disability and for bursitis of the left shoulder.  
38 U.S.C.A. § 7105, 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.202, 20.203 (1999).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the issue of entitlement to 
service connection for a seizure disorder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).

3.  The veteran's claim for service connection for residuals 
of a contusion of the head is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  

4.  The veteran's claim for service connection for an 
acquired psychiatric disorder is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  

5.  The veteran's claim for service connection for a cervical 
spine disability is well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  

6.  The veteran's claim for service connection for a low back 
disability is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for a contusion of the chest, for a 
throat disability and for bursitis of the left shoulder.  

The Board will address these issues pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d).  An application for review on appeal 
shall not be entertained unless it is in conformity with 
Chapter 71, Title 38, United States Code.  38 U.S.C.A § 7108.  

If the Statement of the Case and any prior Supplemental 
Statements of the Case addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.  

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board of 
Veterans' Appeals.  When the Board raises the issue of 
adequacy of the Substantive Appeal, the appellant and 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).  

Service connection was denied for residuals of a contusion of 
the chest, for a throat disability and for bursitis of the 
left shoulder in a rating decision, dated in June 1991.  The 
veteran was notified of that determination by correspondence 
dated later that month.  The veteran filed a notice of 
disagreement to the denial of service connection for chest 
disability, throat disability, and bursitis of the left 
shoulder in July 1991.  The RO issued a statement of the case 
with respect to the above-stated matters in August 1991.  The 
veteran's VA Form 9, received in December 1991 failed to make 
any reference to the claims for service connection for 
residuals of a chest contusion, a throat disability and 
bursitis of the left shoulder.  The Board notified that 
veteran in October 1999 that it had raised the issue of the 
adequacy of the veteran's substantive appeal.  The veteran 
responded in November 1999, explaining that he had intended 
to appeal these issues.  His argument, however, does not 
provide a basis for finding a timely and adequate substantive 
appeal as to these issues, as no specific arguments relating 
to errors of fact or law made by the RO concerning these 
issue were received within the required period of time.

Accordingly, in the absence of an adequate substantive 
appeal, the Board does not have jurisdiction to review the 
appeal of a claim for service connection for residuals of a 
chest contusion, a throat disability and bursitis of the left 
shoulder.  The appeal as to this matter is dismissed without 
prejudice.  

2.  Service connection for a seizure disorder.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

The transcript of the hearing conducted in June 1999 shows 
that the veteran withdrew the issue of entitlement to service 
connection for a seizure disorder.  This satisfies the 
requirement of a withdrawal of the appeal in writing.  Cf.  
Tomlin v. Brown, 5 Vet. App. 355 (1993) (statement of 
appellant's representative at VA hearing, when reduced to 
writing by hearing transcript, meets requirement that notice 
of disagreement be in writing as of date of certification of 
transcript).  Hence, there remain no allegations of errors of 
fact or law for appellate consideration concerning this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to this issue and it is dismissed 
without prejudice.  

3.  Service connection:  Well grounded claims.  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). 

The veteran has testifed that, during his duty assignment in 
the motor pool, he was attempting to put air a tire, when the 
tire exploded and the rim hit him in the head.  He stated 
that he was unconscious for a short period as a result of the 
head trauma.  He testified in a June 1999 hearing that since 
the incident, he has experienced headaches and mental heath 
problems.  He has also indicated that cervical spine 
arthritis and a low back disability developed as a result of 
the same inservice injury.  

a.  Residuals of a contusion of the head.  

The claim for service connection for the residuals of a 
contusion of the head is well grounded.  Concerning the 
second element -- evidence of incurrence or aggravation of a 
disease or injury in service - the veteran has reported 
injuring his head in the tire explosion incident during his 
active military service.  Concerning the first and third 
elements -- evidence of current disability as provided by a 
medical diagnosis and evidence of a nexus between current 
disability and injury or disease during service -- the report 
of the April 1991 VA neurological examination shows that the 
veteran had probable mild to moderate post closed head trauma 
syndrome with cognitive and affective symptoms.  The examiner 
noted that the veteran could have significant organic 
sequelae secondary to head trauma.

b.  An acquired psychiatric disorder.  

The veteran's claim for service connection for an acquired 
psychiatric disorder is well grounded.  In a July 1999 
statement submitted on the veteran's behalf, a clinical 
psychiatrist states that the veteran's disability was 
consistent with a diagnosis of PTSD.  The report refers to a 
description of the veteran both before and after "the 
accident", presumably referring to the inservice tire rim 
accident.  With the veteran's statement concerning the 
inservice incident, this is sufficient evidence of a well-
grounded claim for an acquired psychiatric disorder.  

c.  Cervical spine disability.

The claim for service connection for a cervical spine 
disability is well grounded.  Again, the veteran's statements 
concerning the tire incident in service are sufficient 
evidence of an inservice injury for the purpose of a well-
grounded claim.  Concerning the element of current 
disability, the record contains a July 1999 statement from a 
chiropractor to the effect that the veteran had a compression 
fracture deformity at C4 with osteoarthritic changes.  This 
report also indicates that the biomechanical changes were 
consistent with the veteran's injury.  "Such arthritic 
changes (as described above) in a patient of this age are 
indicative of some considerable traumatic event in this case 
consistent with the injury dated in 9/12/88."

d.  Low back disability

A report of a September 1993 examination shows that the 
veteran had only one major injury, which occurred in 1988 
while working in the motor pool when a truck tire exploded.  
Since that time, the veteran reportedly had pain 
intermittently in the low back.  X-ray examination showed 
anterior superior fracture of the 5th lumbar vertebra "which 
obviously is an old situation."  The recorded diagnosis was 
traumatic arthritis secondary to old injuries.  Consequently, 
the veteran satisfies the three criteria for establishing a 
well-grounded claim.  


ORDER

The veteran's claims for service connection for a seizure 
disorder, residuals of a contusion of the chest, a throat 
disability, and bursitis of the left shoulder are dismissed.  

The veteran's claims for service connection for residuals of 
a contusion of the head, an acquired psychiatric disorder, a 
cervical spine disability, and a lumbar spine disability are 
well grounded.  

REMAND

Once a claim is determined to be well grounded, VA has the 
duty to assist the veteran in order to develop facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107 (West 
1991).  In the veteran's case additional development is 
necessary concerning the current nature and etiology of any 
existing disabilities of the head, cervical spine and lumbar 
spine, as well as any acquired psychiatric disorder.  With 
respect to the latter condition, as noted above, the veteran 
has been determined to have a psychiatric disability picture 
that is consistent with a diagnosis of PTSD.  However, the 
July 1999 medical opinion did not contain the clinical basis 
for the opinion reached.  Accordingly, additional questions 
remain.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should take all appropriate 
action to obtain copies of records of 
evaluation and treatment from the 
clinical psychiatrist who generated the 
July 1999 medical statement.  

2.  The RO should afford the veteran a 
psychiatric evaluation to determine the 
current nature and etiology of any 
existing acquired psychiatric disorder.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner's attention is directed to 
the July 1999 statement that suggests 
that the veteran currently has PTSD 
related to inservice injury.  In 
addition, the examiner is requested to 
offer an opinion as to the medical 
probability that the veteran currently 
has PTSD or some other psychiatric 
disability related to injury or disease 
noted in his active service.  The basis 
for the opinion should be explained in 
detail.  

3.  The RO should afford the veteran an 
examination to determine if the veteran 
currently has any disability that could 
be related to head trauma.  In 
particular, the examiner's attention is 
directed to the report of the April 1991 
VA neurological examination that 
indicates that the veteran had probable 
mild to moderate post closed head trauma 
syndrome with cognitive and affective 
symptoms.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner(s) for use in studying the 
case.  The examiner(s) should be asked to 
provide an opinion as to whether the 
veteran currently has a disability due to 
head injury during his active service.  

4.  The RO should afford the veteran an 
examination to determine the current 
nature and etiology of any existing 
cervical spine or lumbar spine 
disability.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available for use in studying the case.  
The examiner should be asked to provide 
an opinion as to whether the veteran 
currently has a cervical spine and/or 
lumbar spine disability due to injury 
during his active service. 

5.  The RO should review the veteran's 
claims in light of the additional 
development.  If any of the benefits 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

